Alvey, J.
filed the following dissenting opinion, in which Judge Stewart concurred :
I do not assent to the opinion of the majority of the Court in this case.
I do not agree that the Legislature transcended its constitutional powers in passing the Act of 1872, ch. 178, and that that Act is consequently void. The Constitution does not declare that the Legislature shall only provide the rate of interest hy a general law- applicable to all contracts and to all parties, without exception, but it has plenary and unrestricted power over the subject. “The legal rate of interest shall he six per cent, per annum, unless otherwise provided hy the General Assembly.” This provision of the Constitution has been uniformly interpreted hy the Legislature as conferring power, or as not in any manner restricting it in the exercise of the power, to provide for the rate of interest that it may be lawful for parties to contract to pay in a particular class of contracts. And, hence we find on the Statute book several Acts authorizing corporations, engaged in public enterprises, to issue bonds to hear interest at a greater rate than six per cent. ; and I am far from being convinced that the Legislature acted without warrant or authority in passing those Acts.
I am authorized hy Judge Stewart to say that he agrees with me in the foregoing opinion.